DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 28 June 2022, with respect to the rejection of claims under U.S.C. § 103 have been fully considered and are not found persuasive. Applicant argues the cited prior art neither teaches or suggests all the limitations in independent claim 1. Specifically, applicant argues that Clarkson doesn’t teach a U-shaped channel surrounding a sample vessel.  In response to this argument, the examiner respectfully disagrees because Clarkson teaches a channel (see Figure 1A and 1B) surrounding a sample vessel (referred to as a sample tube 12), the channel whose second section (i.e. duct wall 6) and first and third sections (i.e. parallel side walls 20 and 22) form the shape of the letter U (see annotated Figure 1B which show U shape of the channel sections whose cross section shown form the U shape in dark) wherein the claim language doesn’t exclude or preclude other shapes. Regarding applicant’s assertion that the channel of Clarkson isn’t described as retaining warm air, the examiner respectfully points that the feature upon which the applicant relies isn’t required in the claims. “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Annotated Figure 1A of Clarkson

    PNG
    media_image1.png
    345
    526
    media_image1.png
    Greyscale

As a result, the rejection claims under U.S.C. § 103 is respectfully maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Publication No. 2012/0099098) in view of Giffin (US Publication No. 2007/0081159) and further in view of Clarkson (WIPO Publication WO 2004/054716).
Regarding claim 1, Webster teaches a measuring arrangement (referred to as a system for carrying out multiple optical analytical techniques simultaneously in [0021] and illustrated in Figures) for measuring the total nitrogen bound in a measuring liquid, comprising: 
a radiation source (referred to as illuminating light source 101 in [0082] and illustrated in Figures 10.1 -10.3) designed to emit at least measuring radiation of a wavelength or wavelength range in the ultraviolet wavelength range (see [0083], which discloses that “multiple illuminating light sources are used and selected from 266 nm laser, 370 nm, 473 nm laser” which is within the ultraviolet wavelength range of from 10 nm to 400 nm);
a radiation receiver (referred to  an optical detection system 107 in [0135] and illustrated in Figure 10.1-10.3) configured to generate a signal that depends on the intensity of measuring radiation impinging on the radiation receiver (see [0042]); and 
a vessel (referred to as an optically transparent sample containers 1 in [0112] and illustrated in Figures 1.1-1.3) having a vessel wall (see Figures 1a, 1b, 1c and 1d) having a first opening (which corresponds to one of a total of ten optical windows recited in  [0119] and illustrated in Figure 2.2) and a second opening (which corresponds to the opposite optical opening which for the z axis corresponds to the top and bottom windows of the container illustrated in Figure 2.2) to the located opposite opening, the vessel (container) including a first window closing the first opening and a second window closing the second opening (wherein optical opening, i.e. the walls of the container, closed by transparent windows are the walls of the container themselves which hold liquid sample and allow radiation therethrough), wherein the first and second windows are transparent to the measuring radiation (see the abstract); and a heating element (referred to as a heating/cooling stage 14 in [0133]) in thermal contact with the vessel wall (container 1) (see [0096] and [0132]-[0134]), wherein the radiation source (110) and the radiation receiver (107) are arranged with respect to the vessel (container) such that at least a portion of the measuring radiation emitted by the radiation source (110) propagates along a measuring path (see [0136], Figures 2.2  and 10.2, which illustrates the paths 111) extending from the radiation source 101 through the first window (which corresponds to the optical window wherethrough an input beam path propagates), the vessel (container) and the second window (which corresponds to the optical window wherethrough an output beam path propagates) to the radiation receiver (107) (see [0066], which recites “multiple containers may be connected together by any means which allow sufficient optical access to the individual sample container to allow multiple input and output beam paths”),
wherein the vessel (container) further includes, attached on an outer side thereof, a plurality of cooling elements (referred to as a cooling blocks in [0005], see [0042] and [0133] of Webster).
Though Webster teaches a vessel having opposing transparent optical walls, Webster does not teach openings produced during the process of making the vessel walls, opening which are then closed during the process of making the vessel by means of adding transparent optical windows thereto. 
In the analogous art of providing apparatus and methods for evaluating an optical property of a liquid sample, Giffin teaches a measuring arrangement (referred to as a measurement system 400 in [0067] and illustrated in Figures 6a, 6b and 6c) including a vessel (referred to as a body 110 in [0038] and shown in Figures 1a, 1b, 1c and 1d) having a vessel wall (see Figures 1a, 1b, 1c and 1d) having a first opening (referred to as an optical window or aperture 140 in [0045] and illustrated in Figure 1b) and a second opening located opposite the first opening (see Figure 1b which shows a second opening opposite the first), the vessel (110) including a first window (which corresponds to the inner surface 167 and the corresponding parallel outer surface 165, see [0039] and Figure 1b) closing the first opening and a second window (which corresponds to the inner surface 157 and the corresponding parallel outer surface 155, see [0039] and Figure 1b)  closing the second opening, wherein the first and second windows are transparent to the measuring radiation (see [0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transparent walls of the vessel container disclosed by Webster with the walls of the vessel container having transparent windows therein as disclosed by Giffin because the simple substitution of one known element, i.e. a transparent wall, for another, i.e. a wall having a transparent window portion, is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
The combination of Webster and Giffin teaches the measuring arrangement wherein the thermal insulation 430 is formed by a thermally insulating attachment which surrounds a section of the vessel 440, see Figure 6a of Giffin). 
The combination of Webster and Giffin does not teach that the thermally insulating attachment surrounding a section of the vessel comprises cooling elements such that the cooling elements project into a space between the vessel wall of the vessel and a wall of the attachment, and wherein an opening is formed in the wall of the attachment, or between the wall of the attachment and the vessel, wherein the opening leads into a lower region of the space surrounding the cooling elements.
However, in the analogous art of providing vessels and temperature control systems, Clarkson teaches a thermally insulating attachment (which corresponds to duct walls 6 and 8 and side walls 20 and 22, see on page 12 lines 20-30 and illustrated in annotated Figures 1A) surrounding sample vessels 12 and wherein an opening (which corresponds to aperture 24) is formed in the wall of the attachment (6, 8, 22, 24) (see page 12 lines 20-30 and annotated Figures 1A). 
In addition, Clarkson teaches the measuring arrangement further comprising: 
a ventilation system including one or more fans arranged at the opening and configured to transport gas into the space between the vessel wall and the wall of the attachment (see the last paragraph on page 12 of Clarkson),
wherein the wall of the attachment (6, 8, 22, 24) and the vessel wall of the vessel (12) enclose a U-shaped channel (see the annotated Figure 1a of Clarkson) (see also Figure 1b of Clarkson) which extends around the vessel (12) and includes a first section extending upwardly parallel to a side wall of the vessel (12), a second section extending around an upper end of the vessel (12), and a third section extending downwardly parallel to a side wall of the vessel (12), and wherein the opening (24) on which the ventilation system is arranged forms an inlet opening (referred to as lower aperture 24) of the U-shaped channel, and wherein the U-shaped channel includes an outlet opening (referred to as an upper aperture 26)  arranged downstream of the third section (see annotated Figure 1A of Clarkson).




Annotated Figure 1A of Clarkson

    PNG
    media_image1.png
    345
    526
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermal insulating attachment surrounding a section of a vessel as disclosed by Clarkson into the measuring arrangement taught by the combination of Webster and Giffin for the benefit of enabling accurate temperature control of sample in the vessel (see the last sentence on page 4 which recites “[g]ood thermal insulation enables accurate individual control of the temperature of each sample”).
Regarding claim 7, the combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 6, wherein the outlet opening and the inlet opening are arranged at the same height (see Figure 1A of Clarkson).
Regarding claim 8, the combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 1, wherein the vessel includes at least one liquid inlet (referred to as an opening 295 in [0053] of Webster) embodied to fluidically connect to a sample receiver (referred to as a device for aspirating fluid)  containing the measuring liquid (fluid)(see [0053] of Webster). 
Regarding claim 9 , the combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 8, wherein the vessel further includes a pressure equalization opening (wherein opening 295 is pressure equalizing because any opening on a wall of a vessel tends to equalize the pressure internal to the vessel to the pressure external to the vessel) (see [0053] of Webster).
Regarding claim 11, combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 1, wherein the vessel wall comprises a metal (see [0080] of Webster).
Regarding claim 14, combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 1, wherein the first and the second windows (top and bottom surfaces of Figure 2.2 of Giffin) each have two plane-parallel surfaces extending essentially perpendicularly to the radiation path (see Figure 2.2 of Giffin).
Regarding claim 15, combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 1, wherein the first and/or the second window each have at least one curved surface that enables beam shaping of the measuring radiation (see [0116] of Giffin).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster, Giffin and Clarkson, as applied to claim 8 above, further in view of Volker (US Publication No. 2015/0168366).
Regarding claim 10, the combination of Webster, Giffin and Clarkson teaches the measuring arrangement according to claim 8.
The combination of Webster, Giffin and Clarkson  does not teach a measuring arrangement including a liquid container for containing a digestion reagent having a pH of at least 12, wherein the liquid container is fluidically connectable to the at least one liquid inlet.
In the analogous art of providing containers for accommodating liquids, Volker teaches a liquid container (referred to as a liquid container 5 in [0038]) capable of containing a reagent and capable of being connected to the at least one liquid inlet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the container disclosed by Volker into the measuring arrangement taught by combination of Webster, Giffin and Clarkson  because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 16, the combination of Webster, Giffin, Clarkson and Volker teaches the measuring arrangement according to claim 10, the measuring arrangement  further comprising: 
a first liquid path (referred to as a liquid transport line 10 in [0038]) extending from the sample receiver (referred to as a liquid container 5 in [0038]) to the at least one liquid inlet (see Figure 1 of Volker); 
a second liquid path (referred to as a liquid transport line 11 in [0038]) extending from the liquid container (5) to the at least one liquid inlet (see Figure 1); 
at least one metering unit (which corresponds to metering container 38 connected to a piston pump 16 and to a valve, see [0038]), which comprises at least one pump (referred to as a piston pump 16 in [0040]) and/or at least one valve arranged in the first and/or second liquid paths and is configured to transport a predefined amount of liquid along the first liquid path (10) into the vessel (which corresponds to digestion container 25), and is furthermore configured to transport a predefined amount of liquid from the liquid container (50) along the second liquid path into the vessel (25) (see [0029] and [0040] of Volcker); and 
an electronic control unit (referred to a control system in [0029]), which is configured to control the metering unit (valve, pump and metering container) to transport measuring liquid and digestion reagent into the vessel, to control the heating element (which corresponds to heating apparatus 26) for controlling a temperature of liquid present in the vessel (25) (see [0044] of Volker), to excite the radiation source (which corresponds to light source 32) to emit the measuring radiation (see [0042] and [0058] of Volker), and to detect (an electrical measurement signal, see [0042]) and process signals (by amplifying and digitizing the signal) of the radiation receiver (which corresponds to photometric sensor 31) (see [0043] and [0055] of Volker).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webster, Giffin and Clarkson, as applied to claim 1 above, further in view of DeBell et all (US Patent No 4,685,110).
Regarding claim 13, the combination of Webster and Giffin teaches the measuring arrangement according to claim 1, wherein the first and the second windows are made of an optically transparent material (which corresponds to the optically transparent sample containers 1 referred to in [0112] and illustrated in Figures 1.1-1.3 of Webster).
The combination of Webster and Giffin does not teach a measuring arrangement including windows made of sapphire, diamond, magnesium fluoride, calcium fluoride, or barium fluoride at least in a region facing the interior of the vessel.
	However, in the analogous art of providing optical windows, DeBell et al teaches optical elements including windows (see abstract) made of sapphire (see column 5 lines 44-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sapphire as the material of the optical windows  for the benefit of “minimizing photoreduction of optical element surfaces” as recited on column 5 lines 44-68, which further recites “[w]hen disposed on an optical surface to be protected, these materials have low reflectivity, low optical absorption in the region where the laser operates, and have low scatter in the wavelength region where the laser operates. Preferred materials include oxides and fluorides”, see column 5 lines 44-68 of DeBell.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: in the analogous art of providing sample analysis devices, Adachi et al (US Publication 2011/0110822) teaches a sample analysis device including a U-Shaped channel (referred to as a thermostatic chamber 18 in [0032] and illustrated Figure 6) surrounding a sample vessel (referred to as a cell 8 in [0022], which recites “each of the cells 8 containing a reaction solution 7 obtained by mixing the sample 1 and the reagent 4 therein”) (see also [0017], which recites FIG. 6 is a diagram showing a configuration example of a measurement unit in the case of using air as a constant temperature fluid”) and an irradiation source (referred to as a light emission unit 15 in [0022] and illustrated in Figure 1). 
In the analogous art of providing analyzers of samples and containers for the purpose of retaining a material to be analyzed, Khan et al (US Publication 2016/0138908) teaches a channel in the form of a U-shaped channel (see Figure 1 and [0072], which recites “the interior 2 of the micro-channel 1 may be U-shaped with each branch extending in the longitudinal direction of the micro-channel 1, and an opening 9a, 9b, serving as inlet/outlet is provided at each branch of the micro-channel 1 distal to the bend of the U-shaped channel”) and an irradiation source (3)(see [0068] and Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571) 270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797